Opinion issued May 20, 2014.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00828-CV
                            ———————————
                            CARL SMITH, Appellant
                                         V.
                HOUSTON POLICE DEPARTMENT, Appellee



                    On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-64456



                          MEMORANDUM OPINION

      Appellant, Carl Smith, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013), 101.0411 (West
Supp. 2013); Order Regarding Fees Charged in the Supreme Court, in Civil Cases

in the Courts of Appeals, and before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9127 (Tex. Aug. 16, 2013). After being notified that this

appeal was subject to dismissal, appellant did not adequately respond. See TEX. R.

APP. P. 5; 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Keyes, Sharp, and Huddle.




                                         2